Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 6, 2018

                                     No. 04-18-00286-CV

 Jimmy MASPERO and Regina Maspero, Individually, and as Next Friends of Wyitt Maspero,
    Wynnsday Maspero, Wesley Maspero, Deceased, and Walter Maspero, Deceased, Minor
                                      Children,
                                     Appellants

                                               v.

                                 CITY OF SAN ANTONIO,
                                        Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI14946
                          Honorable David Peeples, Judge Presiding


                                        ORDER
       After we granted Appellee’s first motion for an extension of time to file the brief, the
brief was due on November 7, 2018. See TEX. R. APP. P. 38.6(b), (d). Before the due date,
Appellee filed an unopposed second motion for extension of time to file the brief until November
28, 2018.
       Appellee’s motion is GRANTED. Appellee’s brief is due on November 28, 2018.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court